DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 6 requires the second cylinder comprises a plurality of vents. A plurality of vents is not disclosed in the specification or disclosed in the drawings.  A single aperture (20) is seen in figure 3a,3b.




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 1 recites the limitation "a connection member" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  There are two “connection member” present in claim 1 which are directed to different structures.  Applicant needs to rename one of the connection member to clarify the claim.  Suggested examples, first connection member, second connection member complementary to the first connection member; first coupling feature, second coupling feature complementary to the first coupling feature. 
Claim 1 recites the limitation "an aperture" in line 5, 7, 14.  There is insufficient antecedent basis for this limitation in the claim.  There are two “an aperture” structures present in claim 1.  Applicant needs to clarify and distinguish between the three apertures.  Suggested examples, first aperture, second aperture, third aperture.

Claim 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 requires the annular valve comprise a flange. It is unclear if the flange is attached to the first cylinder or the second cylinder.  The specification gives support to the flange is part of the first cylinder as shown in fig. 3a, 3b (flange 48, first cylinder 62).  It is suggested that Applicant recite the flange being a part of the first cylinder.

Allowable Subject Matter
Claims 1-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not teach or fairly suggest a biological sample collection system, the system comprising: a sample collection vessel comprising a sample collection reservoir, a connection member, and an aperture for receiving a biological sample; a cap comprising an aperture, a reagent chamber storing a reagent therein, and a connection member complementary to the connection member of the sample collection vessel; and a moveable annular valve in the aperture of the cap, the movable annular valve comprising a vent, a first cylinder comprising an aperture, a second cylinder comprising the vent, the second cylinder positioned in the aperture of the first cylinder, a closed configuration, and an open configuration, wherein in the annular valve's closed configuration, the first and second cylinders create a fluid-tight seal with the cap and the first cylinder obstructs the vent to retain the reagent in the reagent chamber, the first cylinder and second cylinder are relatively moveable to thereby change the annular valve from the closed configuration to the open configuration, and 31 258732930 v1Attorney Docket No.: OSHH-001/CO5US in the annular valve's open configuration, the first cylinder does not obstruct the vent to thereby allow flow of the reagent from the reagent chamber, through the vent, and into the sample collection reservoir.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797